Citation Nr: 0302216	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a left knee injury, 
post-operative, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which continued a 10 percent 
disabling rating for a left knee injury, post-operative.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's left knee injury, post-operative, is 
productive of no more than slight impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for a left knee injury, post-operative, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5256-5263 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the December 2001 rating decision, the April 2002 
statement of the case (SOC), and the August 2002 supplemental 
statement of the case (SSOC), the RO denied the increased 
rating claim on the substantive merits, based on the standard 
of review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that in the December 2001 rating decision, the 
April 2002 SOC, and August 2002 SSOC, the RO provided the 
rating criteria necessary to warrant an increased rating for 
a left knee injury, post-operative.  Further the veteran was 
notified of the enactment of the VCAA in an October 2001 
letter.  In addition, the VCAA letter included what the 
evidence must establish to warrant entitlement to increased 
benefits and what evidence was still needed from the veteran.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214 and service medical records have been 
associated with the claims folder.   The veteran was afforded 
VA examinations in connection with his increased rating claim 
in September 2000 and August 2002.  A request for outpatient 
treatment records at the Louisville VA Medical Center (VAMC) 
from September 1999 to the present resulted in a negative 
response.  Finally, in statements dated October 2001 and May 
2002, the veteran indicated that he had no new evidence to 
submit in support of his claim. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not identified, and the Board is not aware of, any 
additional outstanding evidence.  In sum, the facts relevant 
to the veteran's claim have been properly developed, and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").  Therefore, there is no reasonable possibility 
that any further development could substantiate the claim.  
Accordingly, the Board will address the merits of the 
veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.
Background

The pertinent history is as follows.  In a December 1993 
rating decision, the veteran was granted service connection 
for a left knee injury, post-operative, and a 0 (zero) 
percent disability rating was assigned from December 1992.  
Pursuant to a September 1999 rating decision, the veteran's 
left knee injury was increased to 10 percent disabling 
retroactive to December 1992.  The RO found clear and 
unmistakable error in the December 1993 rating decision in 
that it originally assigned a noncompensable rating.  The 
veteran filed a request for an increased rating in August 
2000.  In a December 2001 rating decision, the RO continued 
the 10 percent rating.  The veteran disagreed with the 10 
percent rating, and initiated this appeal.  

Analysis

The veteran contends that he is entitled to a higher rating 
for his left knee injury, post-operative.  Specifically, the 
veteran asserts that his disability has increased in severity 
due to swelling, pain, weakness, and fatigability of the left 
knee.

The veteran's left knee injury, post-operative, is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which requires slight knee impairment 
due to recurrent subluxation or lateral instability.  A 20 
percent disability evaluation is assigned for moderate knee 
impairment due to recurrent subluxation or lateral 
instability. 

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's left knee symptomatology more closely approximates 
the criteria for the currently assigned 10 percent rating, 
reflecting slight impairment, and there is no basis for a 
higher rating at this time.  See 38 C.F.R. §§ 4.3, 4.7.  
Significantly, the medical evidence of record has shown
upon VA examination in September 2000, the veteran had no 
detectable joint effusion or instability, no detectable 
laxity in the medial or lateral ligamentous, and no increased 
warmth, redness, or abnormal movement. The veteran had 
flexion to 120 degrees, with stated pain at 85 degrees 
lasting throughout the motion.  Extension was full without 
pain.  Deep knee bend was to 100 degrees of flexion.  
According to 38 C.F.R. § 4.71, Plate II, full range of motion 
for the knee is zero (0) to 140 degrees.  There was no 
ankylosis of the left knee joint.

Upon VA examination in August 2002, there was no effusion and 
no apparent distress.  Flexion was 0 to 90 degrees.  The 
examiner indicated that the veteran was actively guarding 
against further flexion; however, it did not feel like there 
was any block to motion.  There was no mechanical block to 
motion.  There was no deformity to the knee and no warmth or 
erythema.  The veteran was able to varus and valgus stress.  
Lachman's was stable, as well as the posterior draw.  There 
was no patellar crepitus.  The veteran was tender along the 
medial and lateral joint lines.  No snapping of the plica was 
noted.  There were no signs of reflex sympathetic dystrophy.  
The examiner indicated that left knee pain and restricted 
motion were out of proportion to the diagnosis of plica.  The 
examiner opined, "[t]he patient's symptoms and findings do 
not correlate with his presentation.  I do not feel that his 
service-connected injury should be increased and feel that he 
should only be having minor symptoms from the plica, as plica 
are rarely symptomatic..."  He further indicated that the 
veteran should not be having these symptoms as the veteran 
has normal articular surfaces and normal ligamentous 
structures and menisci.  X-rays showed no osseous or 
articular abnormalities.  Impression was a normal left knee.

In light of the veteran's credible complaints of pain 
experienced in his left knee contained in various statements, 
the Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, are inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion. See Johnson v. Brown, 
9 Vet. App. 7, 12 (1996). 

In the instant case, there is no medical evidence of record 
that would support a higher rating based on limitation of 
motion.  Although the record contains evidence of functional 
loss of range of motion due to pain, more significant are the 
findings as described above, i.e. there is no current 
evidence of swelling, effusion, instability, or other more 
severely disabling knee impairment attributed to recurrent 
subluxation or lateral instability to warrant a moderate 
rating under Diagnostic Code 5257.  Nor are there any other 
potentially applicable rating criteria that would allow for a 
higher rating.  In that regard, the record is devoid of any 
evidence of: ankylosis (Diagnostic Code 5256); cartilage, 
semilunar, dislocated, with frequent episodes of locking, 
pain, and effusion into the joint (Diagnostic Code 5258); 
flexion limited to 30 degrees (Diagnostic Code 5260); 
extension limited to 15 degrees (Diagnostic Code 5261); or 
impairment of the tibia and fibula (Diagnostic Code 5262).  
Thus, the veteran's claim must be denied.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's left 
knee injury, post-operative, and its effects on the veteran's 
earning capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Entitlement to a rating in excess of 10 percent disabling for 
a left knee injury, post-operative, is denied.

		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

